UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 06-5007



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHRISTOPHER     STANCIL,    a/k/a     Christopher
Stancel,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cr-00381-BO)


Submitted:    August 29, 2007            Decided:   September 13, 2007


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuguay-Varina, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Stancil*      appeals      his     eighty-four          month

sentence following his guilty plea and conviction for possessing a

firearm after having been convicted of a felony, in violation of 18

U.S.C. §§ 992(g)(1) and 924, and possessing a stolen firearm, in

violation of 18 U.S.C. § 922(j) and 924.                His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Stancil   was   notified     of     his    opportunity         to    file     a    pro     se

supplemental    brief,     and     has    filed    a   “Fact        Statement.”           The

Government filed a responding brief.               Finding no reversible error,

we affirm.

            Stancil      first   contends        the   district       court       erred   in

denying his motion to suppress.             The Government counters that by

pleading guilty, Stancil waived the right to challenge the denial

of the suppression motion on appeal.                   Stancil’s unconditional,

voluntary    plea   of    guilty    waived       his   right    to    challenge       such

antecedent, non-jurisdictional errors.                 See Tollett v. Henderson,

411 U.S. 258, 267 (1973); Hall v. McKenzie, 575 F.2d 481 (4th Cir.

1978).    During the Rule 11 plea colloquy, Stancil agreed that he

was in fact guilty of the crimes charged, and the court accepted

his plea.     The record establishes that Stancil’s guilty plea was

knowingly and voluntarily made, and he has not presented any



     *
      We have maintained the spelling of Appellant’s name as it was
docketed in the district court.

                                         - 2 -
evidence to the contrary.         Thus, Stancil may not challenge the

denial of the motion to suppress on appeal.

            Stancil next contends that the district court erred when

it simply accepted the probation officer’s position as to relevant

conduct without making a finding as to the reliability of the

evidence.   At the time of Stancil’s arrest in June 2004, he made a

statement that he had possessed the firearm for about five years;

thus, the probation officer used this statement and made the

applicable period of relevant conduct stem back five years to June

1999.   Stancil was previously released from incarceration on

October 26, 1999, after serving a sentence for a prior felon in

possession of a gun conviction. Accordingly, the probation officer

added two points pursuant to USSG § 4A1.1(e), because Stancil had

committed the instant offense less than two years after release

from imprisonment.         The district court adopted this finding.

Stancil argues that the relevant conduct should have been limited

to the date he was arrested and that the statement upon which the

enhancement was based lacked any indicia of reliability.

            Stancil himself stated to police in June 2004 that he had

owned the gun for five years.             He fails to demonstrate why his

statement   now   should    be   deemed    unreliable.   Stancil    did   not

question the reliability of this statement at sentencing. Instead,

counsel emphasized that Stancil had “voluntarily and truthfully

[told police] that he had had that gun for five years.”            This fact


                                    - 3 -
was undisputed at sentencing; thus, the court properly adopted the

probation officer’s recommendation for the two-point enhancement.

          The argument that Stancil could not possess the gun

between June 1999 and October 1999 while he was incarcerated, and

therefore he did not “possess” the weapon for five years before the

2004 arrest date, also lacks merit.    Section 4A1.1(e) extends to a

period of two years after a person is released from incarceration

and Stancil admittedly possessed the gun during that period.

          To the extent Stancil intends to argue that the probation

officer should only count the day of the arrest as “relevant

conduct,” he offers no authority for this proposition. Stancil was

a convicted felon and possessed the weapon not just on the day he

was arrested but during the previous five years; thus, the offense

conduct was ongoing.   The district court properly adopted the two-

point enhancement, and this claim lacks merit.

          Finally, in Stancil’s pro se “Fact Statement,” he simply

reiterates that he was stopped and searched illegally and that he

did not consent to the search.        As discussed above, Stancil’s

guilty plea waived the right to challenge his conviction based upon

purported Fourth Amendment errors.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Stancil’s conviction and sentence.      This court

requires that counsel inform Stancil, in writing, of the right to


                               - 4 -
petition the Supreme Court of the United States for further review.

If Stancil requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Stancil.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -